Case 8:19-cv-02983-MSS-TGW Document 71-1 Filed 06/17/21 Page 1 of 34 PageID 613




                  IN THE UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

  DAVID TOMS, individually and on
  behalf of all others similarly             Case No.: 8:21-cv-736-KKM-
  situated,                                  JSS

                      Plaintiff,             DEFENDANT STATE
                                             FARM LIFE INSURANCE
         vs.                                 COMPANY'S OPPOSITION
                                             TO MOTION TO RELATE
  STATE FARM LIFE INSURANCE                  AND TRANSFER
  COMPANY,

                      Defendant.

        The Court should not transfer this case to Judge Scriven simply because

 she is presiding over a related, prior-filed action called Lech v. State Farm.

 Local Rule 1.07(a)(2)(B) permits a party to move to transfer a later-filed action

 only “[i]f actions before different judges present the probability of inefficiency

 or inconsistency.” But there is very little likelihood of inefficiency or

 inconsistency here. Instead, the overwhelming probability is that Lech will

 soon be dismissed because Plaintiff Ronald W. Lech, II, previously released

 State Farm from all claims related to the life insurance policy at issue in his

 lawsuit. The likely dismissal of Lech will leave only Toms v. State Farm, over

 which this Court can preside without any chance of inefficiency or

 inconsistency.




 LEGAL02/40713258v1
Case 8:19-cv-02983-MSS-TGW Document 71-1 Filed 06/17/21 Page 2 of 34 PageID 614




        The Lech Release covers the Lech action because both documents recite

 and relate to the same life insurance policy. In 2008, Mr. Lech signed a broad

 release that “release[d] every imaginable claim, in the past, present or future,

 including claims for breach of contract, statutory violations, “bad faith,” and

 attorney fees and costs against STATE FARM, its agents, employees and

 attorneys, related in any way to policy number LF-2033-9948.” Lech Release

 (Exhibit A) at 1. In 2020, Mr. Lech sued State Farm for breach of contract and

 other causes of action related to “a Subject Policy with State Farm” identified

 as “Policy No. LF-2033-9948.” Lech Am. Compl. (Exhibit B) at ¶11. Both

 documents also recite the exact same payment by State Farm: $54,174.39.

        The Lech Release bars the Lech action. The interpretation of a release

 agreement is governed by state law. See Nebula Glass Int'l, Inc. v. Reichhold,

 Inc., 2004 U.S. Dist. LEXIS 29982, at *9 (S.D. Fla. Apr. 21, 2004). If Florida

 law governs because State Farm filed its 2007 interpleader action in this

 Court, Florida law permits the release of future claims. Farese v. Scherer, 297

 F. App’x 923, 926 (11th Cir. 2008) (citing Zinz v. Concordia Props., Inc., 694

 So.2d 120, 121 (Fla. 4th DCA 1997)); see also Little v. Seterus, Inc., 2017 U.S.

 Dist. LEXIS 21266 (S.D. Fla. Feb. 13, 2017) (granting summary judgment for

 defendant because of broad release of future claims). If Michigan law governs

 because Mr. Lech was a Michigan resident, Michigan law also permits release

 of future claims. Lewis v. Aetna Cas. & Sur. Co., 109 Mich. App. 136, 138, 311

                                        2
 LEGAL02/40713258v1
Case 8:19-cv-02983-MSS-TGW Document 71-1 Filed 06/17/21 Page 3 of 34 PageID 615




 N.W.2d 317, 318 (1981) (affirming judgment for insurer because “Plaintiff

 signed a release for past, present, and future claims arising out of the 1974

 accident”).

        The Eleventh Circuit and the Sixth Circuit have enforced settlement

 agreements against future claims. See McClendon v. Ga. Dep't of Cmty. Health,

 261 F.3d 1252, 1256 (11th Cir. 2001); accord Arrowood Indem. Co. v. Lubrizol

 Corp., 695 F. App'x 842, 848 (6th Cir. 2017) (affirming summary judgment for

 insurer because “Lubrizol and Arrowood contemplated future liability in their

 agreement and Arrowood was released from future claims”).

        Thus, if Mr. Lech does not voluntarily dismiss his action and forces

 State Farm to file a motion, Judge Scriven is very likely to dismiss the Lech

 action due to the Lech Release. That dismissal will negate any chance of the

 inefficiency and inconsistency contemplated by Rule 1.07. And no efficiency

 will otherwise come from transferring this case to Judge Scriven, who has

 considered only an initial Rule 12 motion on narrow issues and has not yet

 addressed the merits. See Ahmed v. T.J. Maxx Corp., 777 F. Supp. 2d 445, 453

 (E.D.N.Y. 2011) (denying transfer because proposed transferee court did not

 have    “preexisting   knowledge   or   expertise”   about   “complex   factual

 circumstances or legal issues”). As Plaintiff states, both “actions are at a

 preliminary stage.” Motion at 2. Moreover, these two actions, although related,

 do not involve all the same causes of action.

                                         3
 LEGAL02/40713258v1
Case 8:19-cv-02983-MSS-TGW Document 71-1 Filed 06/17/21 Page 4 of 34 PageID 616




        This Court is in just as good a position to preside over this case, and it

 would actually be inefficient and a waste of judicial resources to engage the

 administrative mechanisms to transfer Toms when Lech is so likely to be

 dismissed. The Court should deny Plaintiff’s motion to transfer.


  Date: June 17, 2021                   /s/ John W. Weihmuller
                                        John W. Weihmuller, Esq.
                                        Florida Bar No. 0442577
                                        Butler Weihmuller Katz Craig LLP
                                        400 N. Ashley Drive, Suite 2300
                                        Tampa, FL 33602-4327
                                        Telephone: (813) 281-1900
                                        Facsimile: (813) 281-0900
                                        Email: jweihmuller@butler.legal

                                        Cari K. Dawson (pro hac vice)
                                        Tiffany L. Powers (pro hac vice)
                                        Alston & Bird LLP
                                        One Atlantic Center
                                        1201 West Peachtree Street, Suite
                                        4900
                                        Atlanta, GA 30309-3424
                                        Telephone: (404) 881-7000
                                        Facsimile: (404) 881-7777
                                        Email: Cari.Dawson@alston.com
                                        Email: Tiffany.Powers@alston.com

                                        Attorneys for Defendant
                                        State Farm Life Insurance Company




                                         4
 LEGAL02/40713258v1
Case 8:19-cv-02983-MSS-TGW Document 71-1 Filed 06/17/21 Page 5 of 34 PageID 617




                              CERTIFICATE OF SERVICE

                I certify that a true and correct copy of the foregoing was served by

 electronic notification generated by CM/ECF system on June 17, 2021, on all

 counsel or parties of record on the Service List below.


                                               s/John W. Weihmuller, Esq.
                                               JOHN W. WEIHMULLER, ESQ.




                                           5
 LEGAL02/40713258v1
Case 8:19-cv-02983-MSS-TGW Document 71-1 Filed 06/17/21 Page 6 of 34 PageID 618
Case 8:19-cv-02983-MSS-TGW Document 71-1 Filed 06/17/21 Page 7 of 34 PageID 619
Case 8:19-cv-02983-MSS-TGW Document 71-1 Filed 06/17/21 Page 8 of 34 PageID 620
Case 8:19-cv-02983-MSS-TGW Document 71-1 Filed 06/17/21 Page 9 of 34 PageID 621
Case
 Case8:19-cv-02983-MSS-TGW
       8:19-cv-02983-MSS-TGW Document
                              Document71-1 Filed 02/18/20
                                       34 Filed  06/17/21 Page
                                                          Page 110ofof2534PageID
                                                                           PageID222
                                                                                  622




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

      RONALD LECH II, AS PERSONAL
      REPRESENTATIVE OF THE ESTATE OF                         Case No.: 8:19-cv-2983-T-35TGW
      RONALD LECH III, on behalf of himself and all
      others similarly situated,                              AMENDED CLASS
                                                              ACTION COMPLAINT
                                     Plaintiff,
      vs.                                                     JURY TRIAL
                                                              DEMANDED
      STATE FARM LIFE INSURANCE COMPANY,

                                     Defendant.


            Plaintiff Ronald Lech II (“Plaintiff”), as personal representative for Ronald Lech III

     (“Mr. Lech”), on behalf of himself and all others similarly situated, brings this Complaint

     against Defendant State Farm Life Insurance Company (“State Farm” or “Defendant”), and

     states as follows:

                                   NATURE OF THE ACTION

             1.   This is a class action brought on behalf of Plaintiff and similarly situated

     holders of universal life insurance policies issued by State Farm and its predecessors in

     interest issued using FORM-94030 (the “Subject Policies”).

             2.   Plaintiff seeks to represent a class of Florida consumers who own or owned a

     Subject Policy and who have been forced to pay unlawful and excessive cost of insurance

     (“COI”) charges to State Farm or its predecessors in interest (the “Class”). Defendant has

     caused material harm to Plaintiff and the proposed class by improperly draining monies

     they have accumulated in the Subject Policies.

             3.   Plaintiff’s claims and those of the proposed class are exclusively supported by
Case
 Case8:19-cv-02983-MSS-TGW
       8:19-cv-02983-MSS-TGW Document
                              Document71-1 Filed 02/18/20
                                       34 Filed  06/17/21 Page
                                                          Page 211ofof2534PageID
                                                                           PageID223
                                                                                  623




     the plain language of the Subject Policies and are not derived from any alleged

     conversations had, or documents reviewed, at the time of sale. Indeed, the Subject Policies

     are form contracts, and Plaintiff and the Class did not—and were not able to—negotiate

     any of the terms in these contracts.

             4.   The Subject Policies “unbundle” the various charges and credits charged to the

     policy owner; that is, the monthly deductions are broken down into an array of discrete

     charges and credits. 1 State Farm is contractually bound to deduct only those charges that

     are explicitly identified and authorized by the terms of the Subject Policies.

             5.   Despite unambiguous policy language in a fully integrated agreement, State

     Farm deducts monthly COI charges from the Subject Policies in excess of amounts

     specifically permitted by the terms of those policies. Every unauthorized dollar taken from

     policy owners is one less dollar that can be used to: invest through the Subject Policies;

     pay future premiums; increase the death benefit; use as collateral for policy loans; or

     withdraw as cash.

             6.   The plain language of the Subject Policies establishes that the COI charge is

     used to cover the insurer’s mortality risk (i.e., the expected probability that the insured will

     die in a given policy year). 2 The fact that the COI charge is intended to reflect the insurer’s

     mortality risk (and not its profit) is also established by the fact that these policies contain a

     separate line item for the “Expense Charge” to be paid by the insurer to State Farm.



     1
           See Dictionary of Insurance Terms at 550 (6th ed. 2013) (defining UL policies as “coverage
     in which the investment features, mortality element and cost factors of a life insurance policy are
     separated, permitting each part to be independently analyzed”); see also, id. at 557-58.
     2
           For that reason, it is commonly referred to in the industry as the “mortality charge” or the
     “pure cost of protection.”

                                                     2
Case
 Case8:19-cv-02983-MSS-TGW
       8:19-cv-02983-MSS-TGW Document
                              Document71-1 Filed 02/18/20
                                       34 Filed  06/17/21 Page
                                                          Page 312ofof2534PageID
                                                                           PageID224
                                                                                  624




            7.   Because COI charges are intended to compensate the insurer for mortality risk,

     insurers—including State Farm and its predecessors in interest—are contractually

     obligated to compute these charges based on their expectations of future mortality, not their

     desire to garner a greater profit on the Subject Policies. Thus, when mortality rates are

     projected to decline because life expectancy is increasing, insurers are required to reduce

     their COI charges. Conversely, when mortality rates are projected to go up because life

     expectancy is decreasing, insurers may increase their COI charges, subject to certain

     requirements and constraints (e.g., the “maximum monthly cost of insurance rates”).

            8.   That mortality expectations have improved significantly over the past several

     decades is now well-documented, and this trend is widely projected by the life insurance

     industry to continue. Notwithstanding the substantially improved mortality expectations,

     State Farm breached its contracts with Plaintiff and the Class and abused its contractual

     discretion by not reducing its COI charges.

            9.   Policyholders’ comfort with this arrangement is due to their trust—and the

     insurer’s contractual commitment—that the insurer will dutifully decrease COI charges to

     reflect improved life expectancy (i.e., reduced projected mortality).

            10. State Farm, however, has been abusing this trust and breaching its contractual

     commitment by (a) basing its COI charges on non-permissible considerations, such as lapse

     rates, and (b) not reducing its COI charges in light of the well-established decreased

     mortality rates. These breaches allowed State Farm to convert COI charges from a cost-

     recovery mechanism into a profit vehicle. By retaining the difference between its projected

     mortality expenses and the COI charges incurred by Plaintiff and the Class, State Farm has

     earned tens—if not hundreds—of millions of dollars in extra profit.

                                                   3
Case
 Case8:19-cv-02983-MSS-TGW
       8:19-cv-02983-MSS-TGW Document
                              Document71-1 Filed 02/18/20
                                       34 Filed  06/17/21 Page
                                                          Page 413ofof2534PageID
                                                                           PageID225
                                                                                  625




                                             THE PARTIES

             11. Plaintiff Lech Estate is the estate of Ronald Lech III, formerly of Birmingham,

     MI. Plaintiff entered into a Subject Policy with State Farm (Policy No. LF-2033-9948) with

     an initial face value of $50,000 that became effective on October 20, 2002 (the “Lech

     Policy”). Ronald Lech III passed away on June 5, 2007, and State Farm paid $54,174.39,

     which was the amount payable at the time of Mr. Lech’s death with interest; this payment

     did not release State Farm from liability for the claims alleged herein. Mr. Lech was both

     the “owner” and the “insured” under the Lech Estate Policy. State Farm was the effective

     and liable insurer of the Lech Policy, and to Plaintiff Lech Estate’s knowledge, State Farm

     has never reduced the COI charges it deducts from this policy. A copy of the Lech Policy 3

     is attached hereto as Exhibit A. 4

             12. Defendant State Farm is a life insurance company organized and existing under

     the laws of the State of Illinois, and maintains its principal place of business in

     Bloomington, Illinois. Defendant is authorized to transact business within the state of

     Florida.

                                    JURISDICTION AND VENUE

             13. This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. §

     1332(d) because this is a class action with diversity between at least one class member

     (including Plaintiff) and one defendant and the aggregate amount of damages exceeds




     3
           Because the named Plaintiff’s UL policy is a Subject Policy, references herein to the
     Subject Policies refer jointly to the Plaintiff’s Policy and the Subject Policies held by the Class.
     4
           Sensitive personal and health information has been redacted from the Exhibit attached
     hereto.

                                                      4
Case
 Case8:19-cv-02983-MSS-TGW
       8:19-cv-02983-MSS-TGW Document
                              Document71-1 Filed 02/18/20
                                       34 Filed  06/17/21 Page
                                                          Page 514ofof2534PageID
                                                                           PageID226
                                                                                  626




     $5,000,000. This action therefore falls within the original jurisdiction of the federal courts

     pursuant to the Class Action Fairness Act, 28 U.S.C § 1332(d).

              14. This Court has personal jurisdiction over State Farm because it is licensed to

     sell insurance in this District and because it sold the Subject Policies to residents of this

     District, including to Mr. Lech.

              15. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391 because

     the events giving rise to Mr. Lech’s cause of action primarily occurred in this District.

                                     FACTUAL ALLEGATIONS

     A.       The Subject Policies

              16. State Farm issued the Subject Policies in the United States using standardized

     contracts notated as FORM-94030 between roughly January 1, 1994 and June 30, 2004.

     On information and belief, State Farm continues to accept payments on the ’94 Policy from

     roughly 540,000 policyholders in the United States.

              17. Owners of the Subject Policies were not permitted to negotiate any of the terms;

     the terms of the Subject Policies are not subject to individual negotiation and are materially

     the same across the Class. They cannot be altered by an agent’s representations at the time

     of sale, and any endorsements, amendments, or riders must be signed by an officer to be

     valid.

              18. State Farm has administered and currently administers all aspects of Subject

     Policies. In this capacity, State Farm has (and continues to) collected premiums and set,

     assessed, and deducted policy charges, including the COI charge, on the Subject Policies.

              19. Unlike standard term life insurance policies, the Subject Policies provide

     policy holders an investment, savings, or interest-bearing component. The Subject Policies

                                                   5
Case
 Case8:19-cv-02983-MSS-TGW
       8:19-cv-02983-MSS-TGW Document
                              Document71-1 Filed 02/18/20
                                       34 Filed  06/17/21 Page
                                                          Page 615ofof2534PageID
                                                                           PageID227
                                                                                  627




     refer to this component as “Cash Value,” “Account Value,” or something similar. 5

             20. Under the terms of the Subject Policies, the policy owners make premium

     payments to State Farm, and State Farm deducts the monthly charges authorized by the

     policies. The remaining amount is then deposited into the Cash Value, which consists of

     an interest-bearing account that accumulates over time.

             21. The funds in the Cash Value belong to the policy owner. State Farm holds these

     funds in trust for the policy owners and may only access or withdraw these funds as

     expressly authorized by the Subject Policies.

             22. The Subject Policies, including the Plaintiff’s Policy (Ex. A at 9), authorize

     State Farm to take a “Monthly Deduction” from the Cash Value of each policy each month.

     The Subject Policies expressly define the Monthly Deduction as follows:

                     Monthly Deduction. This deduction is made each month,
                     whether or not-premiums are paid, as long as the cash
                     surrender value is enough to cover that monthly deduction.
                     Each deduction includes:
                       (1) the cost of insurance,
                       (2) the monthly charges for any riders, and
                       (3) the monthly expense charge.

             23. The Subject Policies, including Plaintiff’s Policy, set the “monthly expense

     charge” at a specific dollar amount. In the case of the Plaintiff’s Policy, the expense charge

     is set at $5.00. See Ex. A at 3.

             24. The Subject Policies, including Plaintiff’s Policy (Ex. A at 10), also expressly

     define how the COI charge is determined and calculated:

                     Cost of Insurance. This cost is calculated each month. The
                     cost is determined separately for the Initial Basic Amount

     5
           This Complaint refers to this component as the “Cash Value,” but regardless of the specific
     terminology used, the purpose of this component is the same in each of the Subject Policies.

                                                    6
Case
 Case8:19-cv-02983-MSS-TGW
       8:19-cv-02983-MSS-TGW Document
                              Document71-1 Filed 02/18/20
                                       34 Filed  06/17/21 Page
                                                          Page 716ofof2534PageID
                                                                           PageID228
                                                                                  628




                    and each increase in Basic Amount. The cost of insurance is
                    the monthly cost of insurance rate times the difference
                    between (1) and (2), where:
                      (1) is the amount of insurance on the deduction date at
                            the start of the month divided by 1.0032737, and
                      (2) is the account value on the deduction date at the start
                            of the month before the cost of insurance and the
                            monthly charge for any waiver of monthly deduction
                            benefit rider are deducted.
                    Until the account value exceeds the Initial Basic Amount,
                    the account value is part of the Initial Basic Amount. Once
                    the account value exceeds that amount, if there have been
                    any increases in Basic Amount, the excess will be part of the
                    increases in order in which the increases occurred.

            25. The Subject Policies, including Plaintiff’s Policy (Ex. A at 10), explicitly

     establish the factors State Farm may use to determine “Monthly Cost of Insurance Rates”

     (the “COI Rates”), which are in turn used to calculate the COI charge (as set forth above)

     that is deducted from the Cash Value each month:

                    Monthly Cost of Insurance Rates. These rates for each
                    policy year are based on the Insured’s age on the policy
                    anniversary, sex, and applicable rate class. A rate class will
                    be determined for the Initial Basic Amount and for each
                    increase. The rates shown on page 4 are the maximum
                    monthly cost of insurance rates for the Initial Basic Amount.
                    Maximum monthly cost of insurance rates will be provided
                    for each increase in the Basic Amount. We can charge rates
                    lower than those shown. Such rates can be adjusted for
                    projected changes in mortality but cannot exceed the
                    maximum monthly cost of insurance rates. Such adjustments
                    cannot be made more than once a calendar year.

            26. Thus, under the explicit terms of the Subject Policies, State Farm is authorized

     only to use the Insured’s age, sex, applicable rate class, and projected changes in mortality

     when determining the Subject Policies’ COI Rates.

            27. Indeed, State Farm has previously admitted that a rate “based on” factors

     explicitly identified in the Subject Policies must be determined using only those identified

                                                  7
Case
 Case8:19-cv-02983-MSS-TGW
       8:19-cv-02983-MSS-TGW Document
                              Document71-1 Filed 02/18/20
                                       34 Filed  06/17/21 Page
                                                          Page 817ofof2534PageID
                                                                           PageID229
                                                                                  629




     factors. For example, in Alleman v. State Farm Life Insurance Co., 334 Fed. App’x 470,

     472 (3rd Cir. 2009), the court affirmed summary judgment in State Farm’s favor and

     rejected the plaintiff’s argument that a provision in a life insurance policy stating that a

     charge would be “based on the Insured’s age last birthday and sex” should be read to

     include other undisclosed factors because, “[b]y the plain language of these policies, it is

     clear that the insureds’ age and sex are the only mortality factors relevant to that rate . . . .”

             28. Recently, the United States District Court for the Western District of Missouri,

     reviewing the language in a later issued policy that is identical to the language at issue here,

     determined that “no reasonable lay person would expect that State Farm was permitted to

     use any factor it wanted to calculate the cost of insurance. While an insurance company

     would be expected to make a profit, the terms of the insurance policy at issue are so dense,

     a lay person would not understand that State Farm expected to derive profit from the

     COI.” Vogt v. State Farm Life Ins. Co., No. 2:16-CV-04170-NKL, 2018 WL 1747336, at

     *4 (W.D. Mo. Apr. 10, 2018) (“Vogt”) (emphasis added).

             29. As the above establishes, the “Expense Charge” and the “charges for any

     riders” are the only means by which State Farm was contractually permitted to earn a profit

     margin on the Subject Policies; the cost of insurance charge was only intended to reimburse

     State Farm for its mortality risk.

     B.      State Farm, in Breach of its Contracts with Plaintiff and the Class, Considered
             Impermissible Factors in Setting the COI Rates

             30. Age, sex, and rate class are factors commonly used within the life insurance

     industry to determine the mortality expectations of an insured or group or class of insureds.

             31. An insured would reasonably read age, sex, and rate class, in combination with



                                                     8
Case
 Case8:19-cv-02983-MSS-TGW
       8:19-cv-02983-MSS-TGW Document
                              Document71-1 Filed 02/18/20
                                       34 Filed  06/17/21 Page
                                                          Page 918ofof2534PageID
                                                                           PageID230
                                                                                  630




     the disclosure that rates can only be adjusted for “projected changes in mortality,” and

     understand that only mortality expectations are used to determine COI Rates.

            32. By specifically identifying age, sex, and rate class as the defining components

     of the COI Rate, Plaintiff and the Class, on the one hand, and State Farm, on the other,

     agreed that mortality expectations are what determines the COI Rates under the Subject

     Policies. This is further confirmed where the Subject Policies states that “[s]uch rates can

     be adjusted for projected changes in mortality.” Ex. A at 10.

            33. Notwithstanding the clear terms of the Subject Policies limiting the factors

     State Farm may consider in determining the COI Rates, State Farm uses other factors,

     which are not authorized by the Subject Policies, when determining these rates, including

     but not limited to the following:

                    a. Expense experience;

                    b. Persistency;

                    c. Taxes;

                    d. Profit assumptions;

                    e. Investment earnings;

                    f. Capital and reserve requirements; and

                    g. Other unspecified factors.

            34. By including these impermissible factors in the calculation of its COI Rates,

     State Farm knowingly caused the COI Rates to be higher than what is explicitly authorized

     under the terms of the Subject Policies, thereby assessing COI charges to the owner’s

     premiums in amounts greater than those authorized in the Subject Policies. This reduced

     the monies deposited into the Cash Accounts (which also reduced the amount of money

                                                  9
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page10
                                                               19ofof25
                                                                      34PageID
                                                                         PageID231
                                                                                631




     earning interest), causing a substantial financial injury to Plaintiff and the Class.

            35. As an additional consequence of State Farm knowingly charging COI Rates

     higher than what was authorized by the Subject Policies, the Cash Values of some Class

     members were so depleted that State Farm cancelled their policies, thereby depriving them

     of their insurance proceeds (even after years of payment).

            36. As a direct and proximate result of State Farm’s breach, Plaintiff and the Class

     have been damaged and those damages are continuing in nature in that State Farm has

     deducted and will continue to deduct expenses, including without limitation, maintenance,

     administrative, and other expenses, from the Cash Values of Plaintiff and the Class in

     amounts not authorized by the Subject Policies.

     C.     State Farm, in Breach of its Contracts with Plaintiff and the Class and the
            Implied Covenant of Good Faith and Fair Dealing, Failed to Reduce its COI
            Charges

            37. The above language contractually requires State Farm to reduce its COI rates

     when its expectations of future mortality improve.

            38. As shown below, State Farm, in breach of its contracts with Plaintiff and the

     Class, did not do so.

            39. That monthly COI rates are based on sex, age, and rate class means that State

     Farm was required to determine the COI rates by reference to mortality tables. Mortality

     tables are charts showing the rate of death (either as a percentage or as the number of deaths

     per thousand individuals) at a given age. There are separate mortality tables for males and

     females, tobacco-use, underwriting status, and duration since underwriting. Actuaries and

     insurers use mortality tables to calculate insurance rates and are intended to reflect

     expectations of future mortality.

                                                   10
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page11
                                                               20ofof25
                                                                      34PageID
                                                                         PageID232
                                                                                632




            40. Beginning at least as early as 1941, the National Association of Insurance

     Commissioners (“NAIC”) has periodically issued a series of Commissioners Standard

     Ordinary (“CSO”) mortality tables. These are industry standard mortality tables that are

     commonly used by insurers to calculate reserves and to set maximum permitted cost of

     insurance rates in UL policies.

            41. The 1980 table issued by the NAIC was called the 1980 Commissioners

     Standard Ordinary Smoker or Nonsmoker Mortality Table (“1980 CSO Mortality Table”).

     That table was the industry-standard table until 2001.

            42. In 2001, at the request of the NAIC, the Society of Actuaries (“SOA”) and the

     American Academy of Actuaries (the “Academy”) produced a proposal for a new CSO

     Mortality Table. The accompanying report from June 2001 explained that (a) the 1980 CSO

     Mortality Table was still the industry-standard table and (b) expected mortality rates had

     improved significantly each year since the 1980 table issued. The report stated: “The

     current valuation standard, the 1980 CSO Table, is almost 20 years old and mortality

     improvements have been evident each year since it was adopted. . . . [C]urrent mortality

     levels . . . are considerably lower than the mortality levels underlying the 1980 CSO Table.6

     The report further explained that “[f]or most of the commonly insured ages (from about

     age 25 to age 75), the proposed 2001 CSO Table mortality rates are in the range of 50% to

     80% of the 1980 CSO Table.”

            43. This means the tables are showing a substantial improvement in mortality in a


     6
            Report of the American Academy of Actuaries’ Commissioner’s Standard Ordinary (CSO)
     Task Force, Presented to the National Association of Insurance Commissioners’ Life and Health
     Actuarial Task Force (LHATF), June 2001, available at
     http://www.actuary.org/pdf/life/cso2_june01.pdf.

                                                  11
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page12
                                                               21ofof25
                                                                      34PageID
                                                                         PageID233
                                                                                633




     20-year time-period. These mortality improvements represent a substantial benefit that

     State Farm should have passed on to Plaintiff and the Class. The final proposed tables were

     adopted as the 2001 Commissioners Standard Ordinary Mortality Table (“2001 CSO

     Mortality Table”). The 2001 CSO Mortality Table reflected vastly improved mortality

     experience as compared to the 1980 CSO Mortality Table.

            44. Since the 2001 CSO Mortality Table was published, the SOA and the Academy

     have periodically published, from surveys of life insurers, new tables showing consistent

     and significant mortality improvement. For example, the Academy’s 2015 report observed:

     “The current CSO table was created in 2001 based on experience from 1990-1995 and thus,

     is at least 20 years old. Since that time, industry experience studies performed by the

     Society of Actuaries Individual Life Experience Committee (ILEC) have shown

     significant improvement in the mortality rates experienced by the industry from that

     underlying the 2001 CSO table development.” 7

            45. Other surveys of insurers conducted by the SOA between 2002 and 2009 also

     show that mortality has steadily decreased since issuance of the 2001 CSO Mortality Table.

     For instance, the SOA published Individual Life Experience Reports for the periods 2002-




     7
           Am. Academy of Actuaries, Report on the 2017 CSO and 23017 CSO Preferred Structure
     Table Development (Oct. 2018), https://www.soa.org/Files/Research/Exp-Study/research-2017-
     cso-report.pdf (emphasis added).

                                                 12
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page13
                                                               22ofof25
                                                                      34PageID
                                                                         PageID234
                                                                                634




     2004, 8 2005-2007, 9 2008-2009, 10 and 2009-2013, 11 each of which showed strong rates of

     improvement in mortality. State Farm was one of the surveyed companies included in each

     of these studies.

             46. The SOA also periodically publishes updated mortality tables that reflect

     insurers’ changing experience, including (a) 1990-95 Basic Select and Ultimate Mortality

     Tables; 12 (b) 2001 Valuation Basic Mortality Table; 13 (c) 2008 Valuation Basic Table; 14

     and (d) 2015 Valuation Basic Table. 15 Consistent with the foregoing, these tables confirm

     that mortality continued to improve substantially since issuance of the Subject Policies.

             47. Other surveys have also noted significant improvements in mortality

     expectations. In May of 2013, for instance, the reinsurance company RGA published a




     8
             Society of Actuaries, Report of the Individual Life Insurance Experience Committee
     Mortality under Standard Individually Underwritten Life Insurance Between 2002 and 2004 Policy
     Initiatives (Dec. 2004), https://www.soa.org/resources/experience-studies/2005-2009/02-04-
     iindividual-life-exp-rpt/.
     9
            Society of Actuaries, Report of the Individual Life Insurance Experience Committee
     Mortality for Standard Individually Underwritten Life Insurance Between 2005 and 2007 Policy
     Anniversaries (Feb. 2010), https://www.soa.org/resources/experience-studies/2010/2005-2007-
     ind-life-report/.
     10
            Society of Actuaries, 2008-09 Report of the Individual Life Insurance Experience Committee
     (April 2013), https://www.soa.org/experience-studies/2017/2009-13-indiv-life-ins-mort-exp/.
     11
            Society of Actuaries, 2009-2013 Individual Life Insurance Mortality Experience Report
     (Oct. 2017), https://www.soa.org/experience-studies/2013/research-2008-2009-ind-life-exp/.
     12
           Society of Actuaries, 1990-95 Basic Select and Ultimate Mortality Tables for Individual Life
     Insurance, https://www.soa.org/experience-studies/2000-2004/90-95-basic-select/.
     13
            Society of Actuaries, Final Report of the Individual Life Insurance Valuation Mortality Task
     Force 2001 – Valuation Basic Mortality Table [2001 VBT] (April 2005),
     https://www.soa.org/experience-studies/2005-2009/final-report-life-insurance-valuation/.
     14
            Society of Actuaries, 2008 Valuation Basic Tables [VBT] Report (June 16, 2009),
     https://www.soa.org/experience-studies/2005-2009/2008-vbt-report-tables/.
     15
            Society of Actuaries, 2015 Valuation Basic Report and Tables (Sept. 13, 2018),
     https://www.soa.org/experience-studies/2015/2015-valuation-basic-tables/.

                                                     13
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page14
                                                               23ofof25
                                                                      34PageID
                                                                         PageID235
                                                                                635




     report sponsored by the SOA enumerating mortality rates and mortality improvements at

     older ages. 16 This study, which was based on a survey of insurance companies—including

     State Farm—showed material rates of mortality improvements. As another example, in

     March 2014 the actuarial firm Milliman published a report sponsored by the SOA—also

     based on a survey of insurance companies that included State Farm—called the “Select

     Period Mortality Survey,” that also showed that select rates of mortality improved

     significantly since 2001. 17

             48. These mortality improvements since issuance of the Subject Policies represent

     a substantial financial benefit to State Farm in the form of decreased costs of providing

     insurance.

             49. State Farm was contractually required to share this financial benefit with

     holders of the Subject Policies through decreased COI charges on the Subject Policies, but

     failed to do so.

             50. At a minimum, State Farm abused its contractual discretion by failing to do so.

     Indeed, the Subject Policies provide: “[The COI] can be adjusted for projected changes in

     mortality but cannot exceed the maximum monthly cost of insurance rates.” State Farm is

     therefore vested with contractual discretion to adjust COI based on “changes in mortality.”

     It abused its contractual discretion by failing to adjust its COI in response to mortality

     improvements.



     16
          Tim Rozar, Catie Muccigrosso, Susan Willeat, RGA, Report on the Survey of Older Age
     Mortality and Other Assumptions (May 2013), https://www.rgare.com/docs/default-source/default-
     document-library/older-age-mortality.pdf?sfvrsn=dc9ad888_0.
     17
           Allen M. Klein, Michelle L. Krysiak, Milliman, Select Period Mortality Survey (March
     2014), available at https://www.soa.org/research-reports/2014/research-2014-select-period/.

                                                  14
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page15
                                                               24ofof25
                                                                      34PageID
                                                                         PageID236
                                                                                636




     D.     State Farm Concealed its Wrongdoing

           51.   Because State Farm did not disclose its mortality expectations or the monthly

     COI Rates it used to calculate the COI charges, Plaintiff and the Class could not have

     discovered State Farm’s breach of the Subject Policies until recently.

           52.   Moreover, the nature of Defendant’s conduct is such that Plaintiff and each

     member of the Class would be, and Plaintiff indeed was, unaware that State Farm was

     engaging in wrongdoing by taking inflated charges and improper amounts from Cash

     Values and failing to reduce COI rates in light of the substantial improvements in mortality

     rates. Plaintiff and the Class were automatically assessed inflated COI charges, but they

     were not privy to the back-end calculations that caused these charges to be inflated.

     Defendant possesses the actuarial information and equations underlying the computation

     of rates and charges for the Subject Policies. The COI Rates actually used to calculate the

     COI charges are not disclosed to policy owners, nor are the components or factors that

     comprise those rates. Even if they were, Plaintiff and the Class would lack the knowledge,

     experience, and training to reasonably ascertain how State Farm calculated the rates and

     charges.

           53.   State Farm was aware of its non-disclosure because of its superior knowledge

     of the aforementioned computations. As the only party with access to the actuarial

     information and equations for computing COI Rate, State Farm successfully concealed the

     information that led to this cause of action. The means by which State Farm fraudulently

     concealed the information included stating in the Subject Policies that COI Rates are

     “based on the Insured’s age on the policy anniversary, sex, and applicable rate class.”

     Plaintiff exercised reasonable care and diligence with regard to his Subject Policy but had

                                                 15
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page16
                                                               25ofof25
                                                                      34PageID
                                                                         PageID237
                                                                                637




     no reason to believe State Farm was not computing his COI Rate as it said it would in the

     information it provided to Plaintiff and the Class. Concealment of its conduct and failure

     to disclose its conduct to Plaintiff and the Class constitutes fraudulent concealment and

     therefore tolls the statute of limitations for Plaintiff and the Class.

           54.   Plaintiff did not learn of Defendant’s breaches supporting Plaintiff’s claims

     until approximately Summer 2019, when he engaged counsel. Plaintiff was not at fault for

     failing to discover the breaches and had no actual or presumptive knowledge of the

     breaches.

           55.   Plaintiff did not learn that State Farm was breaching the Subject Policies

     because the facts showing breach were not reasonably discoverable by Plaintiff nor was

     the harm that was caused by State Farm’s breaches.

                                 CLASS ACTION ALLEGATIONS

             56. This action is brought by Plaintiff individually and on behalf of a class pursuant

     to Rule 23(b)(3) of the Federal Rules of Civil Procedure.

             57. The Class is defined as follows:

             All persons who own or owned a universal life insurance policy issued by
             State Farm Life Insurance Company on FORM-94030 in the State of
             Florida.

             58. Excluded from the Class is State Farm, its officers and directors, members of

     their immediate families, and the heirs, successors or assigns of any of the foregoing.

             59. Numerosity. The Class consists of hundreds or thousands of consumers of life

     insurance and is thus so numerous that joinder of all members is impracticable.

             60. Ascertainability. The identities and addresses of all members of the Class can

     be readily ascertained from State Farm’s business records.

                                                    16
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page17
                                                               26ofof25
                                                                      34PageID
                                                                         PageID238
                                                                                638




           61.   Typicality. The claims asserted by Plaintiff are typical of the claims of

     members of the Class inasmuch as State Farm breached its contracts with Plaintiff and

     with members of the Class in the same manner: by considering extra-contractual factors

     when determining the COI charges and by failing to reduce the COI Rates to reflect falling

     mortality rates.

           62.   Adequacy. Plaintiff will fairly and adequately protect the interests of the

     members of the Class and do not have any interests antagonistic to those of the other

     members of the Class. In addition, Plaintiff has retained attorneys who are knowledgeable

     and experienced in class and complex litigation.

           63.   Commonality and Predominance. Common questions of law and fact

     affecting members of the Class predominate over any individualized issues. These

     predominating common questions include the following:

                        a.   Whether State Farm is permitted by the Subject Policies to use

                             factors other than those disclosed in the Subject Policies to

                             determine the COI Rates used to calculate the policy deductions;

                        b.   Whether State Farm used, added, or included factors not specified

                             in the Subject Policies when determining the COI Rates used to

                             calculate the COI charges or deductions;

                        c.   Whether State Farm added or included factors unrelated to its

                             mortality expectations in setting and determining rates that the

                             Subject Policies provide are “based on” specified mortality factors

                             and no other disclosed factors;

                        d.   Whether State Farm’s expectations as to future mortality

                                                 17
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page18
                                                               27ofof25
                                                                      34PageID
                                                                         PageID239
                                                                                639




                             experience have improved;

                     e.      Whether State Farm was required to decrease the COI Rates it

                             imposed on Plaintiff and members of the Class in light of improved

                             mortality;

                     f.      Whether State Farm breached the terms of the Subject Policies

                             and/or abused its discretion under the Subject Policies;

                     g.      Whether Plaintiff and members of the Class sustained damages as

                             a result of State Farm’s breaches of the Subject Policies;

                     h.      Whether Plaintiff and members of the Class are entitled to

                             damages, restitution, and/or other relief as a remedy for State

                             Farm’s breaches of the Subject Policies; and

                     i.      Whether Plaintiff and members of the Class are entitled to

                             declaratory relief stating the proper construction and/or

                             interpretation of the Class Policies.

            64. Superiority. A class action is superior to other available methods for the fair

     and efficient adjudication of this controversy for at least the following reasons:

                    a.      The complexity of issues involved in this action and the expense of

                            litigating the claims, means that few, if any, class members could

                            afford to seek legal redress individually for the wrongs that

                            defendant committed against them, and absent class members have

                            no substantial interest in individually controlling the prosecution of

                            individual actions;

                    b.      This action will cause an orderly and expeditious administration of

                                                  18
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page19
                                                               28ofof25
                                                                      34PageID
                                                                         PageID240
                                                                                640




                            the class claims and foster economies of time, effort and expense,

                            and ensure uniformity of decisions;

                    c.      Without a class action, many class members would continue to

                            suffer injury, and State Farm’s violations of law will continue

                            without redress while defendant continues to reap and retain the

                            substantial proceeds of their wrongful conduct; and

            65. Manageability. This action does not present any undue difficulties that would

     impede its management by the Court as a class action.

                                    FIRST CLAIM FOR RELIEF:
                                     BREACH OF CONTRACT

            66. Plaintiff realleges and incorporates herein the allegations of paragraphs 1

     through 66 above of this Complaint as if fully set forth herein.

            67. This claim is brought on behalf of Plaintiff and the Class.

            68. The Subject Policies are binding and enforceable contracts.

            69. State Farm breached its contracts with Plaintiff and the Class by (a) basing its

     COI charges on non-permissible considerations, such as lapse rates, and (b) not reducing

     its COI charges in light of the well-established decreased mortality rates.

            70. By so doing, State Farm knowingly caused the COI charges to be higher than

     what is explicitly authorized by the Subject Policies.

            71. Plaintiff and the Class have performed all of their obligations under the

     policies, except to the extent that their obligations have been excused by State Farm’s

     conduct as set forth herein.

            72. As a direct and proximate cause of State Farm’s material breaches of the



                                                  19
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page20
                                                               29ofof25
                                                                      34PageID
                                                                         PageID241
                                                                                641




     policies, Plaintiff and the Class have been—and will continue to be—damaged as alleged

     herein in an amount to be proven at trial.

                        SECOND CLAIM FOR RELIEF:
          BREACH OF THE CONVENANT OF GOOD FAITH & FAIR DEALING

            73. Plaintiff realleges and incorporates herein the allegations of paragraphs 1

     through 66 above of this Complaint as if fully set forth herein.

            74. This claim is brought on behalf of Plaintiff and the Class.

            75. The Subject Policies are binding and enforceable contracts.

            76. Each of the contracts include an implied covenant that State Farm will act in

     good faith and deal fairly with Plaintiff, and that neither party shall do anything that will

     have the effect of destroying or injuring the right of the other party to receive the fruits of

     the contract.

            77. State Farm breached the implied covenant of good faith and fair dealing with

     Plaintiff and the Class by not reducing its COI charges in light of the well-established

     decreased mortality rates. As a consequence thereof, Plaintiff and the Class suffered

     financial losses and were therefore injured.

            78. State Farm’s decision to not reduce its COI charges in light of the well-

     established decreased mortality rates also frustrated the purposes of the COI charge clauses

     of Subject Policies, which was to reimburse State Farm for its actual mortality risk.

            79. As a direct and proximate cause of these breaches of the implied covenant of

     good faith and fair dealing and of State Farm’s frustration of the purposes of the COI charge

     clauses of the Subject Policies, Plaintiff and the Class have been damaged as alleged herein

     in an amount to be proven at trial.



                                                    20
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page21
                                                               30ofof25
                                                                      34PageID
                                                                         PageID242
                                                                                642




                                  THIRD CLAIM FOR RELIEF:
                                        CONVERSION

            80. Plaintiff realleges and incorporates herein the allegations of paragraphs 1

     through 66 above of this Complaint as if fully set forth herein.

            81. This claim is brought on behalf of Plaintiff and the Class.

            82. Plaintiff and the Class had a property interest in the funds State Farm deducted

     from their Cash Values in excess of the amounts permitted by the terms of the Subject

     Policies.

            83. By deducting COI Charges and Expense Charges in unauthorized amounts

     from the Cash Values of Plaintiff and the Class, State Farm misappropriated or misapplied

     specific funds placed in the custody of State Farm for the benefit of Plaintiff and the Class

     for use consistent with the terms of the Subject Policies, without authorization or consent,

     and diverted those funds for its own use.

            84. As a direct and proximate result of State Farm’s conduct, Plaintiff and the Class

     have been damaged.

            85. Although requiring expert testimony, the amounts of unauthorized COI

     Charges and Expense Charges State Farm took from Plaintiff and the Class are capable of

     determination, to an identified sum, by comparing Plaintiff’s actual COI Charge each

     month to a COI Charge computed using a Monthly COI Rate determined using the

     mortality factors disclosed in the Subject Policies.

            86. On behalf of himself and the Class, Plaintiff seeks all damages and

     consequential damages proximately caused by State Farm’s conduct.

            87. State Farm intended to cause damage to the Plaintiff and the Class by deducting



                                                  21
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page22
                                                               31ofof25
                                                                      34PageID
                                                                         PageID243
                                                                                643




     more than it was authorized to deduct from their Cash Values. Its conduct was, therefore,

     malicious and State Farm is also guilty of oppression in that its systematic acts of

     conversion subject Plaintiff and the Class to cruel and unjust hardship in conscious

     disregard of their rights. Plaintiff and the Class are therefore entitled to punitive or

     exemplary damages.

                                  FOURTH CLAIM FOR RELIEF:
                                    DECLARATORY RELIEF

            88. Plaintiff realleges and incorporates herein the allegations of paragraphs 1

     through 66 above of this Complaint as if fully set forth herein.

            89. This claim is brought on behalf of Plaintiff and the Class.

            90. An actual controversy has arisen and now exists between Plaintiff and the

     Class, on the one hand, and State Farm, on the other, concerning the respective rights and

     duties of the parties under the Subject Policies.

            91. Plaintiff contends that State Farm has breached the Subject Policies in the

     following respects: by (a) basing its COI charges on non-permissible considerations, such

     as lapse rates, and (b) not reducing its COI charges in light of the well-established

     decreased mortality rates.

            92. Plaintiff therefore seeks a declaration of the parties’ respective rights and

     duties under the Subject Policies and requests the Court to declare the aforementioned

     conduct of State Farm as unlawful and in material breach of the Subject Policies.

                                      PRAYER FOR RELIEF

           WHEREFORE, Plaintiff and the Class pray for judgment as follows:

            A. Certifying this action for class treatment pursuant to Rule 23 of the Federal



                                                  22
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page23
                                                               32ofof25
                                                                      34PageID
                                                                         PageID244
                                                                                644




     Rules of Civil Procedure;

            B. Awarding Plaintiff and the Class compensatory and consequential damages in

     an amount to be proven at trial;

            C. Awarding Plaintiff and the Class pre-judgment and post-judgment interest, as

     well as attorneys’ fees and costs, at the maximum rate allowed by law;

            D. Issuing a declaration that State Farm’s ongoing conduct asserted herein is in

     material breach of the Subject Policies; and

            E. Awarding Plaintiff and the Class such other relief as this Court may deem just

     and proper under the circumstances.

                                   DEMAND FOR JURY TRIAL

            Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff and the Class

     hereby demand a trial by jury as to all issues so triable.


     Dated: February 18, 2020

     Respectfully submitted,

                                    BEDELL, DITTMAR, DeVAULT, PILLANS & COXE
                                        Professional Association

                                    By:    s/Michael E. Halkitis, Jr.
                                             Michael E. Lockamy
                                             Florida Bar No. 69626
                                             Primary Email: mel@bedellfirm.com
                                             Michael E. Halkitis, Jr.
                                             Florida Bar No. 30342
                                             Primary Email: meh@bedellfirm.com
                                             The Bedell Building
                                             101 East Adams Street
                                             Jacksonville, Florida 32202
                                             Telephone: (904) 353-0211
                                             Facsimile: (904) 353-9307


                                                    23
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page24
                                                               33ofof25
                                                                      34PageID
                                                                         PageID245
                                                                                645




                                    –and–

                                    HAUSFELD LLP

                                    James J. Pizzirusso* 18
                                    Primary Email: jpizzirusso@hausfeld.com
                                    Nathaniel C. Giddings*
                                    Primary Email: ngiddings@hausfeld.com
                                    Melinda R. Coolidge*
                                    Primary Email: mcoolidge@hausfeld.com
                                    1700 K Street, NW
                                    Washington, DC 20006
                                    Telephone: (202) 540-7200
                                    Facsimile: (202)540-7201

                                    Kimberly Fetsick**
                                    Primary Email: kfetsick@hausfeld.com
                                    33 Whitehall Street
                                    New York, NY 10004
                                    Telephone: (646) 357-1100
                                    Facsimile: (212) 202-4322

                                    –and–

                                    KALIEL PLLC

                                    Sophia Goren Gold*
                                    Primary Email: sgold@kalielpllc.com
                                    1875 Connecticut Avenue NW, 10th Floor
                                    Washington, DC 20009
                                    Telephone: (202) 350-4783
                                    Facsimile: (202) 871-8180

                                    –and–

                                    MITCHELL DeCLERK

                                    Larry D. Lahman*
                                    Primary Email: larry.lahman@sbcglobal.net
                                    Roger L. Ediger*
                                    Primary Email: rle@mdpllc.com


     *Admitted pro hac vice
     **Pro hac vice to be filed

                                        24
Case
 Case8:19-cv-02983-MSS-TGW
      8:19-cv-02983-MSS-TGW Document
                             Document71-1 Filed02/18/20
                                      34 Filed  06/17/21 Page
                                                          Page25
                                                               34ofof25
                                                                      34PageID
                                                                         PageID246
                                                                                646




                                     202 West Broadway Avenue
                                     Enid, Oklahoma 73701
                                     Telephone: (580) 234-5144
                                     Facsimile: (580) 234-8890


                               Attorneys for Plaintiff




                                           25
